 MUTUAL MAINTENANCE SERVICE CO.. INC.Mutual Maintenance Service Co., Inc. and ChicagoOffice, Theatre & Amusement Building JanitorsUnion Local No. 25, Service Employees Interna-tional Union, AFL-CIO. Case 13-CA 17341August 14, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS PENELLOAND TRUESDALEOn May 3, 1979, Administrative Law Judge RobertA. Giannasi issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed exceptions anda supporting brief, and the General Counsel filed ananswering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge, as modified be-low, and hereby orders that the Respondent, MutualMaintenance Service Co., Inc., Chicago, Illinois, itsofficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order, as somodified:I. Substitute the following for paragraph I(d):"(d) In any like or related manner interfering with,restraining, or coercing its employees in the exerciseI Respondent has excepted to certain credibility findings made by the Ad-ministrative Law Judge. It is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Producrs. Inc., 91 NLRB 544(1950). enfd. IS8 F.2d 362 (3d Cir. 1951). We have carefully examined therecord and find no basis for reversing his findings.2 We have considered the Administrative Law Judge's recommended Or-der, which utilizes broad injunctive language, in light of the standards setforth in Hickmort Foods, Inc., 242 NLRB 1357 (1979), and have concludedthat such a broad remedial order is inappropriate in this case inasmuch as ithas not been shown that Respondent has a proclivity to violate the Act orhas engaged in conduct so egregious or widespread that it demonstrates ageneral disregard for employees' statutory rights. Accordingly, we shall mod-ify the Administrative Law Judge's recommended Order by the substitutionof the narrower injunctive language, "in any like or related manner."of the rights guaranteed them by Section 7 of theAct."2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge or discriminateagainst our employees in regard to their hire totenure of employment or any term or conditionof their employment because they have engagedin activities on behalf of a labor organization.WE WILL NOT interrogate our employees abouttheir union activities.WE WILL NOT threaten our employees withdischarge or other reprisals because they engagein union activities or for filing charges or cooper-ating with the NLRB.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of their Section 7 rights.WE WILL offer to Roman Chowaniec full rein-statement to his former job, or, if that job nolonger exists, to a substantially equivalent posi-tion and pay him for any loss of earnings he mayhave suffered because of our discriminationagainst him, with interest.MUTUAL MAINTENANCE SERVICE Co., INC.DECISIONSTATEMENT OF THE CASEROBERT A. GIANNASI, Administrative Law Judge: Thiscase was heard before me on August 21, 22, and 23. 1978, inChicago, Illinois. The complaint alleges that Respondentviolated Section 8(aX3) and (1) of the Act by dischargingemployee Roman Chowaniec because of his activities onbehalf of the Charging Party Union (hereafter the Union)and by engaging in other conduct violative of Section8(a)(1) of the Act. Respondent denied the essential allega-tions in the complaint.Based on the briefs of the parties and the entire record inthis case, including the testimony of the witnesses and theirdemeanor. I make the following:FINDINGS OF FACTI. THE LABOR ORGANIZATIONThe Union, Chicago Office, Theatre & AmusementBuilding Janitors Union Local No. 25. Service EmployeesInternational Union. AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.244 NLRB No. 30211 I)E(CISIONS OF NATIONAI LABOR RELATIONS BOARD11. 1Il BSINLSS ()F RSPONDINIRespondent. Mutual Maintenance Co.. Inc.. an Illinoiscorporation, is engaged in the business of furnishing janito-rial services to commercial establishments and maintains itsprincipal office at 1053 West Grand Avenue, Chicago. Illi-nois. During a representative -year period, Respondentfurnished janitorial services valued in excess of $50,000 toenterprises located within the State of Illinois, which soldand distributed goods and services valued in excess of$50,000 to points outside Illinois. Accordingly, I find andRespondent admits that Respondent is an employer withinthe meaning of Section 2(2). (6). and (7) of the Act.IlI. TI1 UNIAIR L.ABOR PRACIl(tSA. The Facts1. BackgroundAmong Respondent's clients were the Marshall FieldStore in Water Tower Place on North Michigan Avenue.Chicago. Illinois. as well as several suburban Chicago Mar-shall Field stores. and Dialysis Centers Limited at 740North Rush Street, Chicago, the locations involved in thiscase. The supervisory and management officials of Respon-dent who are involved in this case are: Bernard Moschell.president; Stanley Rosenbloom, vice president; Ted Palka,general manager; W. D. Davis, supervisor of employees atthe Dialysis Center: and Zofia Grygus, a supervisor of em-ployees at the Marshall Field store at Water Tower Place.Respondent and the Union were parties to successive col-lective-bargaining agreements since at least 1970. The cur-rent agreement, entitled standard agreement, expires onMarch 30, 1980. In the agreements Respondent recognizedthe Union as the exclusive bargaining representative of alljanitorial, elevator, and security employees and working su-pervisors "employed in buildings which are now or mayhereafter be serviced by [Respondent] within the jurisdic-tion of the Union."' The agreements also contain valid 31-day union-security clauses.For several years Respondent has failed to comply withits agreements with the Union at some of its locations.There is some testimony that Respondent and the Unionhad a dispute over the negotiation of certain addendumagreements to cover locations serviced by employees whohad signed standard agreements, but which provided em-ployers wiih relief from the standard wage and fringe bene-fit provisions in areas mostly suburban areas-which weresubstantially unorganized and in which there were no pre-vailing union rates. No such addendums had been negoti-ated for the two locations involved in this case, WaterTower Place and the dialysis center; the), were both down-town Chicago locations which were covered by the stan-dard agreement. Respondent did not inform its employeesat these locations of their coverage under the standardagreement or of the existence of the Union. Respondent didnot pay the applicable contract wage rate to employeesThe geographical jurisdiction of the Union encompasses the greater Chi-cago land area, north to the Wisconsin border, west to Aurora. Illinois, andsouth to the Indiana border.working at the Marshall Field store at Water Tower Placeor the dialysis center, nor did Respondent make fringebenefit contributions for employees at those locations.2The Union's vice president, Richard Malkowski, testifiedcredibly that on at least 12 occasions since Respondent be-gan servicing the Marshall Field store at Water TowerPlace he had had occasion to tell Respondent's president,Moschell. that Respondent was in violation of the contractat that location. The most recent occasion was June 2, 1978.Moschell's response was always the same: he stated that hecould not afford to pay the full rate at that location, thatthe client would not pay him enough to pay employees thefull rate, and that if he demanded the money the clientwould terminate his contract and operate nonunion.2. The employment of ChowaniecRoman Chowaniec is a Polish-speaking employee whotestified, as did others in this proceeding, through an inter-preter.' For several years prior to April 1977 Chowaniechad worked for Respondent on a temporary part-time ba-sis. He was employed on those occasions by Ted Palka,Respondent's general manager, whom he had known on apersonal basis for 6 or 7 years. Chowaniec was hired byPalka as a permanent employee in April 1977. About thistime Chowaniec went to Respondent's office and asked foremployment. He spoke to Palka. Palka at first told Cho-waniec that there was no work. They then discussed takinga trip to Poland together. Chowaniec stated that if he couldwork and earn some money he could take the trip. Palkatold Chowaniec he could work for 4 to 5 weeks and thenPalka would see about keeping him on permanently. WhenChowaniec pointed out that he was collecting unemploy-ment compensation at the time, Palka replied that it did notmatter because people worked under different names so asnot to lose their unemployment benefits, and that he could"do the same thing." Palka told Chowaniec to return later.Chowaniec did so and was introduced as Roman Cho-waniec to W. D. Davis, who was to be his supervisor at theDialysis Center.'Chowaniec asked about filling out an employment appli-cation, but Palka said it was not necessary to fill out anapplication at this time. Chowaniec's duties at the dialysiscenter involved cleaning the facilities with one other em-ployee between the hours of I I p.m. and 6 a.m. Two or 3days after Chowaniec began working at the dialysis centerPalka called Chowaniec at home and asked him for a socialsecurity card of someone who had lived with him but hadreturned to Poland. When Chowaniec said that he did notwant any problems using another person's social securitynumber, Palka assured him that many people worked usingtwo social security numbers. Later Chowaniec went to theoffice and gave Palka a social security card which bore the2 Respondent conceded that the standard agreement applied to anotherjob it had at 740 N. Rush Street. the building where Dialysis Centers Limitedwas located: however, this was a separate account. While fringe benefit pay-ments were made on behalf of employees who worked at 740 N. Rush Street.it does not appear that payments were made on behalf of employees whoworked on the dialysis center account.I Many of Respondent's employees are Polish speaking.4 Davis did not testify.212 MUTUAL MAINTENANCE SERVICE CO.. INC.name Kazimierz Motyka. Palka copied the number and re-turned the card.5In mid-May 1977 Chowaniec took a trip to Poland andreturned in June. On both flights he was accompanied byTed Palka.6Chowaniec returned to work at the dialysis center uponhis return from Poland. On several occasions thereafterChowaniec asked Palka to change his name on companyrecords from Motyka to his proper name. Palka repeatedlyforgot or said that he would make the change later.Chowaniec's wage rate while he worked at the dialysiscenter was $3.50 per hour, an amount considerably belowthat set forth in the Union's standard agreement. While heworked at this location no supervisor told him anythingabout the Union.In November 1977 Palka assigned Chowaniec to work atthe Marshall Field store at Water Tower Place because hewas unable to get another person to work on the secondshift. He was paid for this work under his proper name.Chowaniec continued to work for 4 or 5 weeks at the dialy-sis center under the name Motyka while he worked at theMarshall Field store at Water Tower Place as Roman Cho-waniec. His rate of pay at the Water Tower Place was thesame as at the dialysis center. Chowaniec worked at thedialysis center from II p.m. to 6 a.m. 6 days a week and atWater Tower Place from 12 noon to 6 p.m., although thehours at the latter location varied somewhat. Shortly afterhe began working the two jobs Chowaniec told Palka thathe wanted to work at only one location because he couldnot handle both jobs.During the period when Chowaniec was working at bothlocations he had a conversation with Palka at Water TowerPlace, during which he again asked Palka to change therecords for his work at the dialysis center to reflect his realname. Palka said that he could not change the records be-cause he would have to pay Chowaniec overtime for hiswork at the dialysis center. Palka asked Chowaniec to con-tinue at both locations until he or Chowaniec could find areplacement. A few days later Chowaniec found a replace-' The above and other significant findings herein are based on the creditedtestimony of Chowaniec. He impressed me as an honest and candid witnessdespite his language difficulties. On the other hand, Palka, who controvertedsignificant parts of Chowaniec's testimony, was evasive, hostile, and inconsis-tent in his testimony. Indeed, Palka's emotional demeanor on the witnessstand confirms Chowaniec's testimonial description of Palka's conduct inthis case. Palka confirmed some portions of Chowaniec's testimony and didnot controvert others. Palka's testimony that he did not hire Chowaniec inApril 1977 and did not even know until March 1978 that Chowaniec wasworking at the dialysis center is implausible in view of his position as generalmanager for Respondent and his admitted acquaintance with Chowaniecprior to the latter's employment. Indeed, Vice President Rosenbioom. whotestified that Chowaniec was hired in April 1977, knew that Chowaniec wasworking at the dialysis center and, at two points in his testimony, stated thatPalka had told him that Chowaniec worked at the dialysis center. Nor didRespondent call its dialysis center supervisor. W. D. Davis, to corroboratePalka on this matter.The fact that Chowaniec collected unemployment compensation for atime while he was employed by Respondent under a different name andsocial security number does not detract from his credibility as a witness.Palka knew these facts, and he suggested and encouraged Chowaniec's em-ployment under a different name. As to the two witnesses. Chowaniec wasclearly the more believable despite his language difficulties. Based on a com-parison of their demeanor, I credit Chowaniec. See A & T Glass Company,Inc., and A & T Auto Radiator, Inc.. 231 NLRB 998. 1003. fn. 10 (1977)6 Palka conceded that he accompanied Chowaniec on this tripment and gave the name to Palka. After I or 2 more weeksthe individual referred by Chowaniec, whose name wasFrank, was hired and began working at the dialsis center.Thereafter. Chowaniec ceased working at the dialysiscenter. At about this time--when Chowaniec was "trans-ferred to ms own name at Marshall Field," he stopped col-lecting unemployment compensation.3. Chowaniec's union activities and Respondent'sresponseIn January 1978, after he learned about the Union from afriend. Chowaniec spoke to fellow emploxees about thebenefits of union representation in the lockerroom at theMarshall Field store.On Januars 24, 1978. Chowaniec went to the Union'soffices and spoke to Business Representative Peter Pietrow-ski. Pietrowski explained union wage rates and standardsand told Chowaniec that the Union had a contract withRespondent. Chowaniec signed a union membership cardat that time and obtained other blank union cards and anewsletter to distribute to his fellow employees.The next day Chowaniec passed out the union member-ship cards among employees at the Marshall Field store.and he also gave two cards to the employee at the dial'siscenter whom he had referrred for the job.On or about January 26. 1978. Palka called Chowaniec athome. Palka asked Chowaniec what kind of cards he waspassing out among the employees. Palka said that i' helearned Chowaniec was passing out union cards he would"throw [him] out of work." Palka also told Cho\waniec notto bring a union on the scene and not to incite the employ-ees or solicit them to belong to the Union, During this con-versation Chowaniec told Palka that he "wasn't doing any-thing to [the] employees." and that he "went by myself tothe Union and it was my own affair."On Friday. January 27, 1978, Palka spoke to several em-ployees in the lockerroom at the Marshall Field store atWater Tower Place. Palka told the employees that whoeverjoined the Union would be dismissed.'Within the next few days Palka again called Chowaniecat home and told Chowaniec that he wanted assurancesthat Chowaniec would not solicit employees to join theUnion. He added that if Chowaniec stopped his union ac-tivity he would be able to continue working. Chowaniecresponded that he was not engaging in union solicitation.During this period Palka called Chowaniec and told himto report for work at the dialysis center one night at 11 p.m.in order to instruct employees in the performance of theirduties. Palka explained that there were some difficulties onthe job.8 Palka also told Chowaniec to call him when Cho-I This finding is based on the credited testimony of Chowaniec, .ho sascorroborated by the equally candid testimony of employee Cisko I rejectPalka's denial. In addition to his general unreliability as a witness. Palkaconceded that on Fridays he delivered checks to the super;isor at WaterTower Place, thus placing himself at Water Tower Place on the da, In ques-tion.X On January 24, 1978, Linda Palmer. the personnel manager at the dial?sis center, sent Respondent a letter terminating their contract as of February24. 1978. After sending the termination letter, hut before Februar, 24. 1978,Palka went to the dialysis center and asked Palmer it the loss of the accountwould be reconsidered if the dialysis center were cleaned up213 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwaniec got to the dialysis center. When Chowaniec arrivedat the dialysis center that night the two regularly scheduledemployees were present, one of whom was Frank, the em-ployee Chowaniec had referred for the job. Chowanieccalled Palka after he arrived at the dialysis center. Palkaasked Chowaniec to pass the phone to Frank, which Cho-waniec did, but he stood close enough to hear what Palka,who was speaking in a loud voice, was saying. Palka askedFrank who had given him the union card, and Frank re-sponded that Chowaniec had not, that he had gotten itfrom his wife. Then Frank gave the phone to the otheremployee. After the other employee spoke to Palka, he gavethe phone to Chowaniec. Palka told Chowaniec that whenhe determined that Chowaniec had passed out the unioncards Chowaniec would be discharged. He also said that ifhe fired Chowaniec he would see to it that no one elsewould hire him.Palka admitted that "people" told him that Chowaniecpassed the union cards out to Respondent's employees. Pal-ka testified that he learned of Chowaniec's activity 2 to 3weeks before Chowaniec was fired.4. Chowaniec's dischargeOn February 20, 1978, Chowaniec was called at home byone of Respondent's secretaries and told to come to theoffice on Grand Avenue at 10 a.m. that day. Chowaniecwent to the office where he met with Palka. Chowaniecasked Palka what he wanted, and Palka responded thatthey had "plenty to talk about." Palka said that Cho-waniec's work was not satisfactory because Chowaniec wastalking to the workers against the Company, quarrelingwith people and with the supervisors, and that the peoplefor whome Chowaniec worked said that his work was notgood. Chowaniec denied the charges and said that if Palkahad any objections about his work Palka should havepointed them out at the time. Palka then told Chowaniec toshut up because at any moment he could call the F.B.I.,and Chowaniec could get a 5-year prison sentence for work-ing under another person's social security number. Cho-waniec said that Palka had known about his use of anotherperson's social security number. Palka then told Chowaniecnot to come into work any more. Chowaniec answered thatPalka could discharge him, but Chowaniec knew where hecould go. Palka asked if Chowaniec would go to the Union,and Chowaniec said that he would go higher than to theUnion.Before this conversation Chowaniec was never warned,either orally or in writing, about the quality of his work.Chowaniec's uncontradicted testimony is that his supervi-sor at the Dialysis Center, W. D. Davis, commended himfor his work.On February 24, 1978, the Union filed a charge with theBoard alleging that Chowaniec's February 20 dischargewas based on his union activities. A cover letter and a copyof the charge were received by Respondent on February 28,1978.On March 22, 1978, John Dwyer, assistant to the pres-ident of the Union, met with Respondent's president, Ber-nard Moschell, at Moschell's office about 10 a.m. Ken Cliff,a business representative for the Union, was also present.The meeting had been set up to negotiate about locationsserviced by Respondent at which the contract was not beingcomplied with. Dwyer also intended to discuss the dis-charge of Chowaniec. During the meeting Dwyer toldMoschell that from the evidence that the Union had gath-ered Chowaniec's dismissal called for reinstatement andbackpay. Moschell said that he was not aware of the factsof the case. Dwyer told Moschell that the Union under-stood that the reason for Chowaniec's discharge was that hewas distributing union application cards to his fellow work-ers at the Marshall Field Water Tower Place location.Moschell became very agitated and said that he did notwant any union representative or steward or any employeedistributing union cards on any of his job locations. ThenMoschell got up. said that he would inquire about the Cho-waniec situation, and left the room. He returned with TedPalka and asked him to tell Dwyer about Chowaniec. Palkasaid that Chowaniec had been an employee of Respondent,that he worked at a couple of different locations under acouple of different names, that he was collecting unemploy-ment compensation, and that he "messed up" the dialysiscenter job. Dwyer then repeated the Union's demand forreinstatement for Chowaniec. Dwyer also told Moschellthat the conditions at Marshall Field Water Tower weresubstandard, that Respondent was not in compliance withthe Union's standard agreement, and that Respondent wasliable for retroactive payments for wages and benefits. Mos-chell said that on advice of counsel he could not discuss theWater Tower Place situation, and that he could not makeany commitment with respect to Chowaniec. Later duringthe same meeting, while Moschell was on the phone, Dwyercommented to Cliff about the unusual situation of a personworking under two different names and especially two dif-ferent names for the same employer. After Moschell endedhis phone conversation he and Cliff agreed that a workerworking under two separate names was a very commonthing.'Two notarized documents dated March 20 and 21, 1978,were received in evidence. They were signed by Chowaniecat Respondent's office on those dates. The first, datedMarch 20, states that Chowaniec was taking receipt of hisfinal "check" under his own social security number. Thesecond, dated March 21, stated that Chowaniec worked un-der two names, his and that of Kazimierz Motyka.'0Sometime during March 1978, after Chowaniec's dis-charge, he was called to Respondent's office to meet withBernard Moschell and Ted Palka. Also present during themeeting was a secretary who translated for Moschell. At thestart of this meeting Moschell asked Chowaniec whetherthe Union was forcing Chowaniec to become a member.Chowaniec told Moschell that no one had forced him to9 Moschell's testimony about this meeting was vague, evasive, and devoidof any meaningful detail, even though he attempted to show generally that itdid not involve the discharge and reinstatement of Chowaniec. Moschellimpressed me as an unreliable witness, whereas Dwyer appeared to me to becandid and honest. I therefore credit Dwyer's account of this meeting.10 The testimony of Vice President Rosenbloom and Palka about the cir-cumstances surrounding the signing of these documents are confusing andunreliable. They suggested that at this time Chowaniec came in to pick upboth of his checks. This is unlikely since Chowaniec had not been working atthe dialysis center for some time, and the documents refer only to a single"check."214 MUTUAL MAINTENANCE SERVICE CO., INC.join the Union. that he went to the Union himself. ThenChowaniec asked Moschell why he had been discharged.and Moschell responded that he did not know and referredthe matter to Palka. Palka said that he would never takeChowaniec back. After Chowaniec left the meeting Palkafollowed Chowaniec out to the street. Palka asked Cho-waniec to withdraw the charge. and Polka said if he did notit would he "very, very bad" for him. He told Chowaniecthat if he "had any money in the bank" and if he did not"want to go to jail" Chowaniec should withdraw thecharge.Within the next few days after this meeting Palka calledChowaniec twice to find out whether Chowaniec had with-drawn the charges. During the second conversation Cho-waniec told Palka that "the authorities" were against with-drawal of the charge, and Palka again advised Chowaniecto do everything in his power to withdraw the charge.On or about April 7, 1978, Palka again called Cho-waniec. Palka told Chowaniec that he was not afraid of anylegal action. He then threatened to go to Chowaniec's homeand "slap [Chowaniec's] face" and "ram [Chowaniec] into awall" if he saw Chowaniec in the street.5. Attempts by Chowaniec to return to workOn or about April 12, 1978, I day after the complaintissued in this case, Chowaniec received a telegram fromRespondent advising him to report for work. Chowaniechad the telegram, which was in English, translated into Pol-ish and then called Respondent's office. A secretary toldhim to report for work at 6 a.m. at a Marshall Field storelocated somewhere around O'Hara Airport. Chowaniectold the secretary that he did not have a car and needed thename of an employee driving to that location. The secretarysaid that she would call Chowaniec back. The secretary didnot call, but Chowaniec called her, at which time she toldhim that no transportation was available for him. For thisreason Chowaniec did not go to work.On or about May 4, 1978. Chowaniec received a secondtelegram from Respondent advising him to call Respon-dent's office. Chowaniec again had the telegram translatedinto Polish, called the office, and spoke to the secretary. Thesecretary told him to come into the office at Grand Avenue.which he did. At the office Palka introduced Chowaniec toan employee who was to drive Chowaniec to work the nextday, at a location familar to Chowaniec, if Chowaniec metthe driver by 5:15 a.m. at 47th Street and Ashland Avenuein Chicago. The following day Chowaniec was at the ap-pointed location and was picked up and taken to the work-site, along with four or five other employees. On the wayhome that day Chowaniec asked the driver, who spoke Pol-ish, to pick him up the following day at 47th and Western.The driver agreed. The driver dropped Chowaniec off thatnight at 47th and Western. The following morning Cho-waniec was at 47th and Western from before 5 a.m. untilabout 7:30 a.m., and the driver did not pick him up. Cho-waniec then returned to his home and called Palka about10:30 a.m. Chowaniec asked why he was not picked up forwork, and Palka claimed that Chowaniec was not at theappointed place. Chowaniec disputed this. Palka then saidthat he did not want Chowaniec to work any longer. andthat Chowaniec would have to go to the Union for work.After Chowaniec was discharged on February 20. 1978.he was never offered employment at the Marshall Fieldstore at Water Tower Place. Documentary evidence showsthat Respondent hired employees to work at the MarshallField store at Water Tower Place in February. March.April. and May, 1978.B. Discussion and A nalysis1. The 8(a)(1) violationsThe credited testimony shows that General Manager Pal-ka committed the following unfair labor practices in viola-tion of Section 8(a)(l) of the Act:(a) On January 26, 1978, Palka interrogated Chowaniecabout his passing out union cards and threatened to fireChowaniec if he persisted in his union activity.(b) On January 27, 1978, Palka threatened employees atthe Marshall Field store at Water Tower Place that thosepeople who joined the Union would be fired.(c) In March 1978 and again in April 1978 Palka threat-ened Chowaniec with physical harm and other retaliation ifhe did not withdraw the charge filed by the Union againstRespondent.The credited testimony also indicates that Palka madesimilar threats and interrogations on other occasions andthat, on one occasion. President Moschell interrogated Cho-waniec about whether the Union forced Chowaniec to be-come a member. Although I find, as Chowaniec crediblytestified, that these incidents took place. I do not find themto have been unfair labor practices since they were not spe-cifically alleged in the complaint, and they are of the samecharacter as the 8(a)(l) violations I have already found.Thus, even assuming that I could conclude that the issuesconcerning additi6nal violations were fully litigated, suchadditional findings would not alter The Remedy herein.2. Chowaniec's dischargeBased on the credited testimony I find that Respondentfired Chowaniec because of his union activities which notonly sought to bring employees into union membership. butalso threatened to force compliance by Respondent with itsunion contract at two locations where it was not followingthe applicable collective-bargaining agreement. It is con-ceded that General Manager Palka knew that Chowaniecwas passing out union cards. The credited testimony showsa truly belligerent response by Palka to Chowaniec's pro-tected activity. Palka threatened Chowaniec with discharge.and both he and President Moschell exhibited a virulenthostility towards Chowaniec for publicizing the union con-tract and for promoting union activity. Palka interrogatedhim about his activities and threatened discharge and phys-ical reprisals if he engaged in union activities. Moreover,Chowaniec's discharge came within I month of the begin-ning of his union activity. In these circumstances, it is rea-sonable to infer that Respondent fired Chowaniec for thereason it threatened would cause his discharge-his unionactivities. Palka's threats to Chowaniec in order to get himto withdraw his charges simply confirm Respondent's un-lawful motive.21  DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent's explanations for Chowaniec's discharge areunpersuasive. particularly since they are based on the unre-liable testimony of Palka and Rosenbloom. The two rea-sons given are the discovery that C('howaniec was workingfor Respondent at two of its jobsites under two differentsocial security numbers, a fact it allegedly learned aboutimmediately before the discharge, and, second, that Cho-waniec was a poor employee. That these reasons fail towithstand scrutiny further support my findings of discrimi-nation.As I have indicated, Chowaniec credibly testified thatGeneral Manager Palka knew about and indeed suggestedhis use of another person's social security number whenChowaniec was first hired for the dialysis center job. Later.when Palka utilized Chowaniec for the Marshall Field jobunder his proper name. Palka refused Chowaniec's requestthat Respondent cease using the Motyka name for Cho-waniec at the dialysis center because he would have had topay Chowaniec overtime. The dual use of names ceasedwhen Chowaniec dropped one of his two jobs.According to Respondent, Palka and Rosenbloom, whowere primarily involved in Chowaniec's discharge, did notknow that Chowaniec was working for Respondent on twoseparate jobs under two separate names until shortly beforehis discharge. I reject this contention. First of all, based onthe credited testimony of Chowaniec, it is clear that Palkaknew and indeed suggested this arrangement. This com-ports wiih the inherent probabilities that Palka, the generalmanager, who took a trip to Poland with Chowaniec afterthe latter was employed in April 1977, knew of Cho-waniec's work at two of Respondent's locations. Second,Chowaniec was fired on February 20. 1978. A charge wasfiled with the Board within days, and Respondent was noti-fied of this fact. Only thereafter on March 20 and 21 -didRespondent take action, which I deem self-serving and afterthe fact, to memorialize its alleged outrage over the factthat Chowaniec worked for Respondent under two differentnames. In the two documents signed by Chowaniec onMarch 20 and 21 he simply stated that he had worked un-der two different names and was collecting a check underhis own name. The documentary evidence refutes Rosen-bloom's testimony that at "this time"-Rosenbloom wasvery unclear on dates-Chowaniec sought to collect twochecks, one under each name he was working under. Heonly collected one check. Rosenbloom conceded that heknew Chowaniec was working at the dialysis center sinceApril 1977, and he was straining in his testimony to showthat Chowaniec had, since that date, been responsible forserious derelictions on the dialysis center job which causedRespondent to lose the account.It is clear from Rosenbloom's testimony that he knewChowaniec was working at the dialysis center, and he knewChowaniec by his proper name. Yet he attempted to showthat he learned shortly before the discharge that Chowaniecwas working at Marshall Field under a different name.This, however, was exactly the opposite of what had hap-pened. Chowaniec was working at the dialysis center underthe Motyka name and at Marshall Field under his ownname. Since this was the substance of Palka's testimony andPalka allegedly told Rosenbloom about the dual name situ-ation, the inconsistency between Rosenbloom and Palkarenders Respondent's defense completely incredible. In-deed, since Rosenbloom signed the payroll checks and hadsome responsibility over the dialysis center job it is incon-ceivable that he did not know that Chowaniec was workingunder a different name at the dialysis center.Palka's testimony that he did not even know that Cho-waniec was working at the dialysis center is preposterousand indicative of his complete unreliability as a witness.Rosenbloom twice testified that Palka told him that Cho-waniec was working at the dialysis center. He also testifiedthat he told Palka and W. D. Davis, the supervisor at thedialysis center, that he wanted Chowaniec fired from thatjob in October 1977. that Palka had some "overall" respon-sibility for the dialysis center, and that Palka "should haveknown" the people who worked at the dialysis center. Actu-ally, there were only two employees sometimes differentpeople-who worked at the dialysis center. Finally, Re-spondent did not call Supervisor W. D. Davis, who mighthave cleared up the inconsistency between Rosenbloomand Palka, as a witness.In addition, it is undisputed that on two occasions afterthe filing of the complaint herein Respondent offered jobsto Chowaniec. I shall consider this evidence as it relates toremedy later in this Decision, but even though these offerswere made in an attempt to toll backpay liability in thiscase Respondent's conduct shows it was not concernedabout the fact that Chowaniec had previously worked for itunder two different names. Indeed, this evidence tends toconfirm testimony by Chowaniec that Respondent knewabout the dual name situation and condoned and suggestedthis approach, perhaps as a way of avoiding overtime pay-ments.In these circumstances, I reject Respondent's contentionthat it fired Chowaniec because he worked for it under twodifferent names at two different locations.Respondent also sought to show that it fired Chowaniecbecause he was a poor employee. Since Palka maintainedthat he never knew Chowaniec worked at the dialysis cen-ter, and Supervisor W. D. Davis was not called as a witness,it fell upon Rosenbloom to testify about Chowaniec's poorwork at the dialysis center. Even though it was clear he hadvery little knowledge of day-to-day operations at the dialy-sis center by his employees, Rosenbloom was intent onshowing that Chowaniec was a bad employee. Indeed, hetestified that he told Palka and/or Davis to fire Chowaniecin October 1977. Rosenbloom impressed me as an unreli-able witness. He was not corrborated by Davis, and al-though he attempted to attribute all his problems on thedialysis center job to Chowaniec's poor work it is clear fromthe testimony of Linda Palmer, the dialysis center repre-sentative who terminated Respondent's contract to servicethat job, that complaints about Respondent's work pre-dated Chowaniec's date of hire and were attributable ingreat part to Respondent's supervision. In Rosenbloom'seagerness to support Respondent's case he testified that hedirected that the entire crew at the dialysis center be firedand that Chowaniec particularly was responsible for somedamage caused by a buffer. He was not corroborated byDavis on the first point. Indeed, Chowaniec's testimonythat he was praised by Supervisor Davis is uncontradicted.Moreover, Linda Palmer credibly testified that she com-plained by name only about the supervisors on the dialysiscenter job. She did not complain about Chowaniec, and216 MUTUAL MAINTENANCE SERVICE CO.. INC.there is no indication in her testimony that she even knewChowaniec either by his proper name or as Motyka. Inthese circumstances and considering Rosenbloom's demea-nor as a witness, I reject his testimony as wholly unreliable.Thus, Respondent's attempt, through the unreliable testi-mony of Rosenbloom, to show that it fired Chowaniec foralleged poor work at the dialysis center fails completely.As to the Marshall Field job, Palka testified that Cho-waniec was a poor employee, but he was unable to specifyhow or why. His exaggerated testimony is of little probativevalue in any event. Supervisor Zofia Grygus testified thaton one occasion she spoke to Chowaniec about his work notbeing satisfactory. She did not specify in detail what herproblems were, but she did say that she had similar conver-sations with other employees. I found Palka to be an unre-liable witness, and his vague, exaggerated, and general tes-timony about Chowaniec's alleged poor work is notbelievable. Nor was there any evidence that Grygus' oneconversation with Chowaniec had anything to do with hisdischarge on February 20, 1978, or that Chowaniec waswarned of an impending discharge for poor work at theMarshall Field job. Indeed, Chowaniec's testimony thatPalka detailed him to the dialysis center job after he trans-ferred to the Marshall Field job in order to help instructemployees there is not specifically contradicted by Palka.In these circumstances I reject Respondent's contentionthat it fired Chowaniec because of his poor work. I findinstead that the real reason for Respondent's discharge ofChowaniec was his union activities.THF REMEDYThe usual remedy for an unlawful discharge is reinstate-ment and backpay. Respondent contends that Chowaniecshould not be reinstated because he worked for Respondentunder two names, used two social security numbers, andthat any backpay owed is tolled by Respondent's offers of ajob in April and May 1978. 1 reject both contentions.Chowaniec's employment with Respondent under twonames and his collection of unemployment compensationwhile working for Respondent does not disqualify him fromreinstatement. Nothing in this Decision should be read ascondoning such conduct. However, Respondent's own cul-pability in this matter renders its plea to deny reinstatementto Chowaniec a hollow one. Indeed, even after the com-plaint was filed herein, Respondent twice offered Cho-waniec jobs, thus indicating that it really had no lingeringobjection to his having used two names in Respondent'semploy. In these circumstances-and in view of my credi-bility determinations, Respondent's culpability was at leastas great as Chowaniec's in sanctioning the use of dual socialsecurity numbers and the apparent collection of unemploy-ment compensation moneys. In these circumstances togrant Respondent's request to deny reinstatement to Cho-waniec would frustrate the purposes of the Act which is torectify unlawful conduct by reinstating employees whohave been discriminatorily discharged to their former jobs."'I would suggest that the Board, through its General Counsel, notif) allstate and Federal authorities who may have jurisdiction of possible viola-tions of other laws in the conduct of both Respondent and Chowaniec inconnection with the latter's collecting unemployment compensation whileNor do the two offers of jobs to Chowaniec in April andMay 1978 toll backpay or satisfy the reinstatement require-ments of the customary Board remedy in discriminatorydischarge cases. Chowaniec was never offered his old job atthe Marshall Field store at Water Tower Place. eventhough documentary evidence shows that there were acan-cies at the job in the spring of 1978. The jobs offered toChowaniec were at some distance from his home andcaused considerable commuting problems for Chowaniec.Further, under the applicable collective-bargaining agree-ment, Chowaniec's seniority at Water Tower Place o-erned, and reinstatement elsewhere would not give him hisformer seniority as required under the Board's usual rein-statement order. Accordingly, the job offers to Chowaniecin April and May 1978 were not valid and did not toilbackpay or dispense with the need to reinstate Chowaniecto his former job.Accordingly, in addition to ordering Respondent to ceaseand desist from the conduct found unlawful herein and topost an appropriate notice-both in English and Polish, Ishall order Respondent to offer Roman Chowaniec full andimmediate reinstatement to his former job or, if that job nolonger exists, to a substantially equivalent position, withoutprejudice to his seniority or other rights and privileges, andmake him whole for any and all losses of earnings causedby Respondent's unlawful discharge of him to be computedas provided in F. I1: 'oolworth Compat'. 90 NlRB 28911950), with interest as provided in Florida Stee ( orporl-tion. 231 NLRB 651 (1977).12CoNc.utSI()s OF LAW1. By interrogating employees about their union activi-ties, threatening employees with discharge and other repri-sals for engaging in union activities. and threatening em-ployees with reprisals for filing charges or participating inan investigation of charges filed with the National LaborRelations Board Respondent has violated Section 8(a)( I ( ofthe Act.2. By discharging employee Roman Chowaniec tor en-gaging in protected union activities Respondent has vio-lated Section 8(a)(3) and () of the Act.3. The above unfair labor practices are unfair labor prac-tices within the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record in this proceeding, and pursuant toSection 10(c) of the Act, I hereby issue the fiollowing recom-mended:ORDER3The Respondent, Mutual Maintenance Service Co.. Inc..Chicago. Illinois, its officers, agents, successors, and assigns,shall:working and working on two shifts al two different jobs under I:)o differenlnames and social securitN numbers.' See. generally, Isis Plumbing & Heating (Co. 138 NLRB 716 (1962[3 In the event no exceptions are filed a provided hb Sec. 102.46 of theRules and Regulations of the National l.abor Relations Board. the findings.conclusions, and recommended Order herein shall. as provided n Sec 102.48of the Rules and Regulations be adopted hf the Board and become its find-ings, conclusions. and Order, and all object;ons thereto shall e deemedwaived for all purposes.217 DECISIONS OF NATIONAL LABOR RELATIONS BOARDI. Cease and desist from:(a) Discharging employees or discriminating againstthem in regard to their hire or tenure of employment or anyterm or condition of employment because they have en-gaged in activities on behalf of a labor organization.(b) Interrogating employees about their union activities.(c) Threatening employees with discharge or other repri-sals for engaging in union activities or filing charges or co-operating with the National Labor Relations Board in theinvestigation of charges.(d) In any other manner interfering with, restraining, orcoercing its employees in the exercise of the rights underSection 7 of the Act.2. Take the following affirmative action which is neces-sary to effectuate the policies of the Act:(a) Offer to Roman Chowaniec full and immediate rein-statement to his former job or, if that job no longer exists,to a substantially equivalent position, without prejudice tohis seniority or other rights and privileges, and make himwhole for any loss of earnings he may have suffered as aresult of his discriminatory discharge in the manner setforth in the "Remedy" section herein.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and other records necessaryto analyze the amount of backpay due under the terms ofthis Order.(c) Post at its offices, as well as the facilities utilized byRespondent's employees at the Marshall Field store at Wa-ter Tower Place in Chicago, Illinois, copies of the noticeattached marked "Appendix."" The notice shall be writtenboth in Polish and in English, and copies of said notice, onforms provided by the Regional Director for Region 13,after being duly signed by Respondent's representative,shall be posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that said no-tices are not altered, defaced, or covered by any other mate-rial.(d) Notify the Regional Director for Region 13, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.'" In the event that this Order is enforced by a Judgment of a UnitedStates court of appeals, the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the Na-tional Labor Relations Board."218